            Case 2:19-cv-03404-JDW Document 54 Filed 04/20/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                 Case No. 2:19-cv-03404-JDW
 AYMAN ELANSARI,

                 Plaintiff,

                 v.

 LIBERTY MUTUAL INSURANCE
 COMPANY, et al.,

                 Defendants.


                                       MEMORANDUM

       Ayman Elansari wants the Court to reconsider its decision dismissing this case for lack of

subject matter jurisdiction. When Mr. Elansari filed his Amended Complaint in this case, he

named several defendants who are from Pennsylvania, just like he is. He does not dispute that

fact. Instead, he now claims that Liberty Mutual Insurance Company is the “lead defendant” in

the case.

       Mr. Elansari’s argument suffers one fatal flaw. When it comes to determining diversity

jurisdiction under 28 U.S.C. § 1332, federal law does not recognize the concept of a “lead”

defendant. Instead, it is well settled, and has been for more than 200 years, that Section 1332

requires “complete diversity between all plaintiffs and all defendants.” Lincoln Property Co. v.

Roche, 546 U.S. 81, 89 (2005) (citing Strawbridge v. Curtiss, 3 Cranch 267, 2 L.Ed. 435 (1806)).

Thus, the Court cannot focus only on diversity between Mr. Elansari and Liberty Mutual. Instead,

the Court must look to diversity between Mr. Elansari, on the one hand, and all defendants, on the

other hand.
            Case 2:19-cv-03404-JDW Document 54 Filed 04/20/20 Page 2 of 2




          Mr. Elansari’s arguments to the contrary rest on his misunderstanding of this fundamental

aspect of federal law. The Court sympathizes with his confusion. Navigating federal jurisdiction

as a lawyer can be challenging. Doing so pro se could be a herculean task. But that does not

excuse the Court’s obligation to monitory its own jurisdiction and to exercise only the jurisdiction

that Congress has conferred. Mr. Elansari remains free to pursue his claims in the Pennsylvania

Court of Common Pleas. While he suggests that doing so will cost him time and money, the Court

cannot consider those equitable factors in determining its jurisdiction. His Motion is therefore

denied.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.

April 20, 2020
